
	

113 HR 4729 IH: Prohibiting False Made in America Claims Act
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4729
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Grayson (for himself and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require debarment of persons convicted of fraudulent use of Made in America labels.
	
	
		1.Short title
			This Act may be cited as the Prohibiting False Made in America Claims Act.2.Debarment required of persons convicted of 
     fraudulent use of Made in America labels(a)Debarment requiredSubsection (a) of section 2410f of title
10, United States Code, is amended by striking the Secretary shall and all that follows through the period and inserting the person shall be debarred from contracting with the Department of Defense unless the Secretary
			 waives the debarment under subsection (b)..(b)Waiver authority and notification 
requirementSection 2410f of such title is further amended—(1)by redesignating subsection (b) as subsection (d); and(2)by inserting after subsection (a) the following new subsections:(b)Waiver for national securityThe Secretary may waive a debarment required by subsection (a) if the Secretary determines that the
			 exercise of such a waiver would be in the national security interests of
			 the United States.(c)NotificationThe Secretary shall notify the congressional defense committees annually, not later than March 1 of
			 each year, of any exercise of the waiver authority under subsection (b)..(c)Technical amendmentsSection 2410f of such title is further amended—(1)in subsection (a), by inserting Debarment required.— after (a); and(2)in subsection (d), as redesignated by subsection (b), by inserting Definition.— before In this section.
